      Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------------- x
                                                                      :
FORDEC REALTY CORP,
                                                                      :   Case No. 1:18-cv-00085-ALC-KNF
                                    Plaintiff,
                                                                      :
                 -against-
                                                                      :
TRAVELERS EXCESS AND SURPLUS LINES
COMPANY                                                               :
                                    Defendant.
                                                                      :
--------------------------------------------------------------------- x

______________________________________________________________________________

     DEFENDANT TRAVELERS EXCESS AND SURPLUS LINES COMPANY’S
   MOTION TO STRIKE PLAINTIFF’S SUPPLEMENTAL EXPERT DISCLOSURE
______________________________________________________________________________



                                                              ROBINSON & COLE LLP


                                                              Stephen E. Goldman (SG9079)
                                                              Wystan M. Ackerman (WA8267)
                                                              280 Trumbull St.
                                                              Hartford, CT 06103
                                                              Tel: (860) 275-8388
                                                              E-mail: sgoldman@rc.com
                                                              E-mail: wackerman@rc.com

                                                              - and –

                                                              Marc E. Haas (MH1717)
                                                              666 Third Avenue, 20th floor
                                                              New York, NY 10017
                                                              Tel: (212) 451-2900
                                                              E-mail: mhaas@rc.com

                                                              Attorneys for Defendant Travelers Excess
                                                              and Surplus Lines Company
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 2 of 9




                               PRELIMINARY STATEMENT

       Defendant Travelers Excess and Surplus Lines Company (“Travelers”), by and through

its undersigned attorneys, respectfully submits this memorandum of law in support of its motion

to strike Plaintiff Fordec Realty Corp.’s (“Fordec”) untimely Supplemental Expert Disclosure.

       As explained in more detail below, the issue addressed in this motion is

straightforward—that is, that Fordec improperly attempted to cure its deficient expert disclosure

by serving an untimely “supplemental” disclosure. All of the “new” information contained in

Fordec’s supplemental expert disclosure is information that was available to Fordec and its

purported experts at the time Fordec’s initial expert disclosure was prepared and served. Thus,

in issuing the supplemental expert disclosure, Fordec is attempting to circumvent its obligation to

provide a timely, complete, and accurate expert disclosure. Here, Fordec’s supplemental expert

disclosure was provided more than a month after the deadline in Your Honor’s Revised

Scheduling Order (CM/ECF Doc. No. 26), and approximately two weeks after Travelers served

its own expert disclosures.

       In addition to the untimeliness of Fordec’s expert disclosure, Travelers maintains its

position that Fordec’s expert disclosure is patently improper and deficient under Rule 26(a).

Pursuant to the Court’s Order (CM/ECF Doc. No. 33), however, this motion is limited solely to

the issue of the untimeliness of Fordec’s supplemental expert disclosure, and will not address

any other deficiencies with Fordec’s expert disclosure.

       For these reasons, and for the reasons set forth in more detail below, Travelers

respectfully request that the Court strike Fordec’s Supplemental Expert Disclosure.




                                                2
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 3 of 9




     STATEMENT OF RELEVANT FACTS AND PROCEDURAL BACKGROUND

       This lawsuit involves insurance coverage issues arising out of a claim made by Fordec to

Travelers for property damage to the building located at 3000 Jerome Avenue, Bronx, New York

caused by a partial collapse occurring on or about February 19, 2017. Fordec and Travelers

dispute certain issues regarding whether the property insurance policy issued by Travelers

provides coverage for the loss, and the amount owed if the policy is determined to provide

coverage. As a result, Fordec commenced this lawsuit.

       On October 18, 2018, the Court entered a Revised Scheduling Order (CM/ECF Doc. No.

26) (the “RSO”). The RSO directed that “Plaintiff shall serve its expert disclosures and expert

witness reports on or before November 30, 2018,” and “Defendant shall serve its expert

disclosures and expert witness reports on or before December 21, 2018.” The RSO thus made

clear that what was required to be served, consistent with Fed. R. Civ. P. 26(a)(2)(B), included

expert reports “prepared and signed by the witness” including various components specified by

the rule. All fact and expert discovery is directed to be completed on or before January 30, 2019.

       On November 30, 2018, Fordec served its “Expert Disclosure Pursuant to Fed R. Civ. P.

26(a)(2).” See the January 18, 2019 Affirmation of Marc E. Haas (“Haas Aff.”) at Exhibit A.

On December 21, 2018, Travelers served its “Disclosure of Expert Witnesses Pursuant to Fed R.

Civ. P. 26(a)(2).” See Haas Aff. at ¶ 3. That same day, counsel for Travelers wrote to the Court

pursuant to Your Honor’s Individual Rules and Local Civil Rule 37.2 to request a pre-motion

conference to address deficiencies in Fordec’s expert disclosure. See Haas Aff. at Exhibit B.

       On January 2, 2019, the Court issued an order (CM/ECF Doc. No. 30) denying the

request for a conference, stating that: “The disclosure deficiencies alleged in the letter appearing

at Docket Entry No. 29 are addressed by the sanction provided in Fed. R. Civ. P. 37(c)(1), which



                                                 3
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 4 of 9




is a self-executing sanction. Therefore, neither the conference requested nor the motion

contemplated by the plaintiff [sic] is necessary.”

       On January 4, 2019, Fordec served its “Supplemental Expert Disclosure Pursuant to Fed.

R. Civ. P. 26(a)(2). See Haas Aff. at Exhibit C.

       On January 7, 2019, counsel for Travelers again wrote to the Court pursuant to Your

Honor’s Individual Rules and Local Civil Rule 37.2, this time to request a pre-motion conference

to address issues with Fordec’s supplemental expert disclosure. See Haas Aff. at Exhibit D.

Counsel for Fordec filed a response to the January 7, 2019 letter on January 8, 2019. See Haas

Aff. at Exhibit E. Your Honor issued an Order on January 11, 2019 which provided, in part, that

Travelers could file the instant motion on or before January 18, 2019 to “challenge only the

timeliness of the plaintiff’s expert disclosure supplementation.” (CM/ECF Doc. No. 33).

                                          ARGUMENT

                                                   I.

      FORDEC’S SUPPLEMENTAL EXPERT DISCLOSURE IS UNTIMELY, AND
                    THEREFORE SHOULD BE STRICKEN

       Federal Rule of Civil Procedure 26(e) provides in pertinent part that a party who has

made a disclosure under Fed. R. Civ. P. 26(a) must supplement or correct its disclosure in a

timely manner if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional corrective information has not otherwise been made

known to the other parties during the discovery process or in writing. Rule 26(e), however, is

not a vehicle to permit a party to serve a deficient opening disclosure and then attempt to remedy

any deficiencies through the issuance of a “supplemental” disclosure. See Lidle v. Cirrus Design

Corp., 08 Civ. 1253 (BSJ)(HBP), 2009 U.S. Dist. LEXIS 118850 at *17 (S.D.N.Y. 2009); see

also Downing v. Tappan Zee Constructors, LLC, 16 Civ. 1114 (VB), 2018 U.S. Dist. LEXIS

                                                   4
      Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 5 of 9




197018 at *6 (S.D.N.Y. 2018) (“An expert is not permitted to file a supplemental disclosure

unless it relies on information previously unknown or unavailable”); Williams v. County of

Orange, 03 Civ. 5182 (LMS), 2005 U.S. Dist. LEXIS 46051 at *13 (S.D.N.Y. 2005) (“The

information contained in the [supplemental] disclosure is not supplemental as the Defendants

contend, but is required to be disclosed under Rule 26(a)(2) at the times and in the sequence

directed by the court....”)

        At the time an expert disclosure is served, it is required to reflect all of the information

known and available, and is only to be supplemented when information that was previously

unknown or available is discovered that renders the initial disclosure inaccurate or misleading

because it was incomplete.      See Sandata Techs., Inc. v. Infocrossing, Inc., 05 Civ. 09546

(LMM)(THK), 2007 U.S. Dist. LEXIS 85176 at *11-12 (S.D.N.Y. 2007); see also Peterson v.

Home Depot U.S.A., Inc., 11 Civ. 5747 (ER), 2013 U.S. Dist. LEXIS 143419 at *7 (S.D.N.Y.

2013) (“It is assumed that at the time an expert issues his report, that report reflects his full

knowledge and complete opinions on the issues for which his opinion has been sought….”);

Bard v. Bd. Of Educ., 99 civ. 0149 (BSJ)(DF), 2002 U.S. Dist. LEXIS 1840 at *12 (S.D.N.Y.

2002) (holding that Rule 26(e) “was not intended to allow an expert report to be produced after

the deadline for such production, in the guise of augmenting or correcting disclosures made

during fact discovery”).

        An expert disclosure is only to be supplemented when, subsequent to the issuance of the

report, information is discovered that was previously unknown or unavailable. Peterson, 2013

U.S. Dist. LEXIS 143419 at *7-8 (S.D.N.Y. 2013). Stated another way, Rule 26(e) does not

grant Fordec a license to supplement a previous expert disclosure simply because it wants to.




                                                 5
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 6 of 9




See Sherman v. Bear Stearns Co., 263 F. Supp. 3d 446, 451 (S.D.N.Y. 2017) (quoting Sandata

Techs., Inc. v. Infocrossing, Inc., 2007 U.S. Dist. LEXIS 85176 (S.D.N.Y. 2007)).

       As explained by the Court in Downing, “[b]y only allowing supplemental disclosures that

rely on previously unknown or unavailable information, Rule 26(e) ensures experts are not free

to continually bolster, strengthen, or improve their reports by endlessly researching the issues

they already opined upon, or to continually supplement their opinions.” Downing, 2018 U.S.

Dist. LEXIS 197018 at *6-7 (S.D.N.Y. 2018) (quoting Sherman, 263 F. Supp. 3d at 451

(S.D.N.Y. 2017)).

       Here, all of the “new” information contained in Fordec’s supplemental expert disclosure

is information that was available to Fordec and its experts at the time the initial expert disclosure

was served, and there is no reason that it was not provided in the initial disclosure. In fact, aside

from having its experts sign the supplemental disclosure and providing additional information

that should have been provided in the initial expert disclosure, such as “statements of study and

testimony compensation,” “summary of exhibits,” and “witness qualifications/publications

authored,” the modifications to Fordec’s expert disclosure all constitute an attempt to bolster and

expand upon the opinions and testimony that Fordec claims will be provided by its experts.

       By way of example, Fordec’s initial expert disclosure states, in part, that John T. Walsh,

P.E. is expected to testify that “as the girder, column and connection were all encased in concrete

the progressive deterioration may not have been recognized as a situation that would lead to

failure mode.” See Haas Aff. at Exhibit A, p. 3. Fordec’s supplemental expert disclosure

expands on the information provided and states (still quite vaguely) that Mr. Walsh is expected

to testify that “the paired girders, column and common connection at the 2nd floor were all

encased in concrete, rust stains and cracks in the concrete fireproofing existed in many places,



                                                 6
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 7 of 9




but these were not evidence of impending collapse, the progressive deterioration may not have

been recognized as a situation that would lead to failure mode.” See Haas Aff. at Exhibit C, p. 3.

       Fordec’s supplemental expert disclosure is replete with similar revisions, all of which are

patently improper. As explained by the Court in Sandata, Rule 26(e) sets forth a “duty to

supplement or correct,” and [d]uties are usually owed to the other people, and are not for the

benefit of the party who has the duty.” Sandata Techs., Inc., 2007 U.S. Dist. LEXIS 85176 at

*21-22 (S.D.N.Y. 2007). Importantly, none of the additional information contained in Fordec’s

“supplemental” expert disclosure is “new.”        Instead, it is clear that Fordec’s supplemental

disclosure was improperly issued in an attempt to cure deficiencies in its initial expert disclosure,

and to bolster and expand upon the information and testimony that Fordec claims will be

provided by its experts.

       For all of the reasons discussed above, preclusion of Fordec’s supplemental expert

disclosure is warranted and appropriate. See Williams v. County of Orange, 03 Civ. 5182 (LMS),

2005 U.S. Dist. LEXIS 46051 at *13 (S.D.N.Y. 2005) (holding that testimony of an expert was

properly excluded because, among other reasons, the information contained in a supplemental

disclosure was “not supplemental…, but [was] required to be disclosed under Rule 26(a)(2) at

the times and in the sequence directed by the court,” and that defendant’s “piecemeal disclosure

[was] not consistent with the terms of Rule 26(a)(2)(B).”); Sherman, 263 F. Supp. 3d at 451

(S.D.N.Y. 2017) (holding that it was appropriate and within the court’s discretion to exclude a

revised expert disclosure that did not rely on previously unknown information and was therefore

not a supplemental disclosure under Rule 26); Sandata Techs., Inc., 2007 U.S. Dist. LEXIS

85176 at *28 (S.D.N.Y. 2007) (holding that preclusion of a party’s supplemental disclosures was




                                                 7
      Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 8 of 9




warranted where the supplemental disclosures were “untimely, unauthorized, and created under

false pretenses”).

       Accordingly, Travelers respectfully requests that the Court issue an order striking

Fordec’s supplemental expert disclosure.

Dated: New York, New York
       January 18, 2019
                                                 ROBINSON & COLE LLP


                                                  /s/ Marc E. Haas              1
                                                 Marc E. Haas (MH1717)
                                                 666 Third Avenue, 20th floor
                                                 New York, NY 10017
                                                 Tel: (212) 451-2900
                                                 E-mail: mhaas@rc.com

                                                 - and –

                                                 Stephen E. Goldman (SG9079)
                                                 Wystan M. Ackerman (WA8267)
                                                 280 Trumbull St.
                                                 Hartford, CT 06103
                                                 Tel: (860) 275-8388
                                                 E-mail: sgoldman@rc.com
                                                 E-mail: wackerman@rc.com

                                                 Attorneys for Defendant Travelers Excess
                                                 and Surplus Lines Company




                                             8
     Case 1:18-cv-00085-ALC-KNF Document 35-1 Filed 01/18/19 Page 9 of 9




                               CERTIFICATE OF SERVICE


       I hereby certify that on January 18, 2019 a copy of the foregoing was served upon all

counsel of record via the Court’s CM/ECF system.



                                                                 /s/ Marc E. Haas       1
                                                                   Marc E. Haas




                                               9
